Citation Nr: 0004279
Decision Date: 02/17/00	Archive Date: 09/08/00

DOCKET NO. 98-18 033               DATE FEB 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Whether new and material evidence has been presented to reopen a
claim for service connection for a back disorder.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to June 1973. His
decorations include the National Defense Service Medal.

This appeal arises before the Board of Veterans' Appeals (Board)
from a March 1998 rating decision of the Jackson, Mississippi,
Regional Office (RO) of the Department of Veterans Affairs (VA), in
which the RO determined that new and material evidence had not been
presented to reopen a claim for service connection for chronic low
back strain.

FINDINGS OF FACT

1. In November 1976, the RO denied service connection for a back
injury by finding that the veteran's low back condition was
documented at induction and the evidence of record did not reflect
excessive use, strains, or injury to cause aggravation of the pre-
existing condition. As an appeal of the adverse decision was not
initiated within one year following notification thereof, the
November 1976 rating action became final.

2. In February 1981, the RO found that the findings of a 1980
hospital summary did not constitute new and material evidence which
was adequate to reopen the previously denied claim for service
connection for a back condition. As an appeal of the adverse
decision was not initiated within one year following notification
thereof, the February 1981 rating decision became final.

3. The additional evidence submitted since the RO's February 1981
rating decision does not bear directly and substantially upon the
matter of whether the veteran's pre-existing low back disorder was
aggravated by his period of active military service; nor is this
evidence so significant that it must be considered in order to
fairly decide the merits of the veteran's claim for service
connection for a back disorder.

2 -

CONCLUSION OF LAW

The additional evidence submitted since the last final (February
1981) rating decision does not constitute new and material evidence
which is sufficient to reopen a claim for service connection for a
back disorder, and the claim is not reopened. 38 U.S.C.A. 5107,
5108, 7105 (West 1991 & Supp. 1999); 38 C.,F.R. 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Absent the filing of a notice of disagreement within one year of
the date of mailing of the notification of the initial review and
determination of an appellant's claim, a rating determination is
final and is not subject to revision upon the same factual basis.
38 U.S.C.A. 7104 (West 1991 & Supp. 1999), 38 C.F.R. 20.1103
(1999). However, if new and material evidence is presented or
secured with respect to a claim which has been disallowed, the
Secretary shall reopen the claim and review the former disposition
of the claim. 38 U.S.C.A. 5108 (West 1991).

The Court has also held that in order to reopen a claim, there must
be new and material evidence presented or secured "since the time
that the claim was finally disallowed on any basis, not only since
the time that the claim was last disallowed on the merits." Evans
v. Brown, 9 Vet. App. 273, 285 (1996).

During the course of the veteran's appeal with regard to the
instant claim, the' United States Court of Appeals for the Federal
Circuit rendered its decision in Hodge v. West, 155 F.3d 1356 (Fed.
Cir. 1998). In Hodge, the Federal Circuit changed the law as it
pertains to the submission of new and material evidence and offered
guidance as to how the Court of Appeals for Veterans Claims (Court)
should review such determinations made by the Board. First, the
Federal Circuit invalidated the test adopted by the Court in Colvin
v. Derwinski, 1 Vet. App. 171, 175 (1991), i.e., that evidence was
new and material sufficiently to reopen a claim if the evidence,
when considered with the other evidence, would raise a reasonable

3 -

possibility of changing the outcome. The Federal Circuit proceeded
to adopt the standard set forth in 38 C.F.R. 3.156(a) (1999) as the
appropriate standard for determining whether new and material
evidence had been submitted.

In recent decisions and in light of the holding in Hodge, the Court
has set forth a three-step analysis which must be applied when a
veteran seeks to reopen a final decision based on new and material
evidence. See Hodge, supra; Winters v. West, 12 Vet. App. 203
(1999); Elkins v. West, 12 Vet. App. 209 (1999). The first step is
to determine whether new and material evidence has been received
under 38 C.F.R. 3.156(a). Secondly, if new and material evidence
has been presented, then immediately upon reopening the veteran's
claim, the VA must determine whether the claim is well- grounded
under 38 U.S.C.A. 5107(a). In making this determination,, all of
the evidence of record is to be considered and presumed to be
credible. Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). Third,
if the claim is found to be well grounded, then the merits of the
claim may be evaluated after ensuring that the duty to assist under
38 U.S.C.A. 5107(a) has been met.

Prior RO Decisions

The veteran's claim for service connection for a back disorder was
originally denied by the RO in November 1976. In making that
decision, the RO considered the service medical records, statements
by the veteran on appeal, and the report of an October 1976 VA
examination.

On the report of medical history taken at the time of the induction
examination in December 1969, it was noted in the "physician's
summary of defects" that the veteran had occasional low back pain
secondary to a football injury at the age of 17. On the report of
medical history, the veteran indicated a history of back trouble.
The veteran's spine was evaluated as normal on clinical evaluation.

The veteran entered active service in June 1970. A September 12,
1970 service medical record shows complaints of back pain, and a
notation of "see orthopedic

4 -

note from civilian life," is shown. On September 16, 1970, a
notation of "back pain, but probably passed p.t. test," was given.
A September 28, 1970, medical record shows findings of tenderness
over the sacroiliac joint, and an impression of genuine low back
pain, secondary to lumbarization, S1 of SI strain, is shown.

When seen for orthopedic evaluation in October 1970, the veteran
gave an 11 year history of low back pain with occasional radiation
down the right lateral thigh. It was noted that after evaluation by
a Dr. "illegible," it was felt that no further activity
restrictions were necessary in February 1970. It was also noted
that low back pain had been increasing during basic training but he
took no G-3 test or P.T. tests, and that he had passed the advanced
individual training physical test. X-rays revealed findings of
transitional S1 vertebra. An impression of chronic low back pain
with acute exacerbation, no evidence of herniated nucleus pulposus,
was given. Thereafter, the veteran continued to be followed for low
back pain and pain in the buttocks on the right.

A consultation report, dated October 23, 1970, shows that the
veteran's back pain had been progressive over the years, and his
medical record included documentation (including pre-service
documentation) of multiple visits since 1967. The most recent
letter was from Louis A. Fartser, M.D., an orthopedist in Jackson,
Mississippi, which mentioned "lumbarization of S1." It was noted
that when the veteran was seen on October 20, 1973, it was asked
that he be granted a permanent L3 profile in lieu of an E.P.T.S.
board as 120 days had passed. An impression of recurrent
lumbosacral strain, fit for duty with permanent L3 profile, was
given.

In October 1970, the veteran was put on physical profile for
chronic low back pain, and his profile included no lifting over 20
pounds with no crawling, stooping, running, jumping, or prolonged
standing or marching. In December 1970, he was placed on
permanently restricted duty. It was noted that he should be allowed
to do clerk's duties, with no driving of vehicles, no crawling,
stooping, running, or prolonged standing or marching.

5 -

A December 1970 orthopedic consultation report shows that the
veteran gave a history of back pain since the age of 10, when he
was thrown from a horse and was hit by a car. Symptoms included
discomfort in the lumbar area with bending, lifting, and prolonged
standing. Additional findings included limited forward bending of
the lumbar spine. An impression of degenerative disc disease was
given. The report of a December 1970 lumbo-sacral spine series
indicates a notation of "the clinical history is certainly
interesting. I suspect the presence of spondylolysis at L5 on the
right side." No spondylolisthesis or other abnormality was noted
and incidental Schmorl's nodes were seen.

The report of a February 1971 neurological consultation shows an
impression of probable severe lumbosacral strain syndrome, no
indication of specific root deficit. When seen for treatment of
back pain on March 5, 1971, findings included decreased sensation
to pinprick in the L5 dermatome of the lower leg on the right. An
impression of spondylolysis with radiculopathy was given. A March
1971 neurosurgical consultation report shows an impression of no
evidence of radicular involvement. The possibility of unilateral
spondylosis was noted, but the L was definitely normal with no
slippage.

When seen for treatment in the Orthopedic Clinic of the 97th
General Hospital in Frankfurt, Germany, in June 1971, the veteran
reported back discomfort and that his new job required prolonged
standing. In September 1971, he was hospitalized at Brooke General
Hospital, Ft. Sam Houston, Texas, for conservative treatment of
chronic low back strain. He was returned to duty with a permanent
L3 profile.

The report of the veteran's April 1973 separation examination shows
that his spine was clinically evaluated as normal, and a notation
of "chronic low back syndrome" was made.

On VA examination in October 1976, the veteran gave a history of
back problems during service, to include pain which began with a
"catch" in July 1970 when he was doing "crawls," and pain into both
legs occurring in February or March of 1972 in Europe. The veteran
also indicated that in September 1974 he had fallen and

6 -

broken his back. On examination, there was low back pain when
flexing the back. He could extend the back normally and rotate to
normal degrees, but he stated that each of these activities caused
him low back pain, mainly in the left lumbar area. X-rays revealed
narrowing of the L5-S1 area and of the T11-12 area, with
degenerative change seen at both these levels. Diagnoses included
lumbosacral strain and osteoarthritis, lumbar area.

In the November 1976 rating decision, the RO determined that the
veteran's chronic low back condition was documented on induction
into service and that service records showed that he was given a
permanent physical profile while on active duty It was found that
the evidence of record did not reflect excessive use, strain, or
injury to cause aggravation of this pre-existing condition.

Thereafter, an appeal of the November 1976 rating decision was not
initiated within the time specified by law, and thus, the November
1976 rating decision became final.

In November 1980, the veteran requested that his claim for service-
connected disability be reopened, to include his back condition. He
indicated that he was treated at Fort Polk, Louisiana, in 1970, and
he was treated in Frankfurt, Germany, in 1971, while assigned to
the 32nd Armor Division.

In February 1981, the RO found that new and material evidence had
not been presented to reopen a claim for service connection for a
back condition. In making its decision, the RO considered a 1980 VA
hospital summary showing treatment for complaints of chronic low
back pain with radiation to the leg. In the February 1981 rating
decision, the RO found that the findings in the cited VA hospital
report did not constitute new and material evidence sufficient to
reopen the veteran's claim. The veteran was notified of the adverse
decision by letter dated February 17, 1981, and an appeal of the
decision was not initiated within one year thereof.

In a VA Form 21-4138, submitted to the RO in February 1998, the
veteran requested that his claim for service connection for back
strain be reopened.

7 -

New and Material Evidence

The record indicates that the last final denial of a claim for
service connection for a back disorder occurred in February 1981,
at which time the RO determined that new and material evidence had
not been presented to reopen the previously denied and final claim
of November 1976 (for service connection for a back injury).
Therefore, the issue before the Board at this time is to determine
whether new and material evidence has been presented since the RO's
February 1981 rating decision, such that a claim for service
connection for a back disorder may be reopened and adjudicated on
its merits.

As noted, the first step in the three-step analysis for new and
material evidence claims is to determine whether new and material
evidence has been presented under 38 C.F.R. 3.156 (1999). According
to 38 C.F.R. 3.156(a) (1999),

"New and material evidence" means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant and which, by itself or in connection with
the evidence previously assembled, is so significant that it must
be considered in order to fairly decide the merits of the case.

The relevant evidence received by VA since February 1981 consists
of VA outpatient treatment records and statements by the veteran on
appeal, including his sworn testimony at a personal hearing.

In conjunction with the veteran's claim, the RO requested
outpatient treatment records for the veteran for the period of 1973
to August 1998.

A June 1991 medical certificate shows that the veteran complained
of low back pain, and he indicated that he hurt his back when he
was lifting the motor of a car.

- 8 -

Examination revealed spasms of the right paraspinous muscles. A
diagnosis of low back strain is shown. Additional outpatient
records, dated between 1991 and 1995, show that the veteran was
followed for low back pain, which remained stable and which was
treated with Motrin. A January 1996 treatment record shows a
notation of "low back pain, controlled some with Ibuprofen."

In March 1997, the veteran was seem for complaints of muscle spasms
in the back and left leg during and for numbness and tingling in
the toes of the left lower extremity. He also complained of
difficulty bearing weight on the left leg and of pain in the left
side. A March 1997 lumbar spine x-ray revealed findings of
lumbarization of the sacral vertebra and mild narrowing involving
all intervertebral disc space. Additional treatment reports show
that the veteran reported a sharp pain shooting down the left leg,
while he was at working lifting mail in April 1997, and he was
medically excused from work on April 3, April 4, April 7, and April
8, and was instructed to remain on bedrest for three weeks until
April 30, 1997. An April 1997 MRI shows findings of bulging of the
disc material at L2-3, L3-4, L4-5, and the L5-S1 interspaces. On
April 30, 1997, the veteran reported no relief form bedrest and he
thought that his muscle spasms were worse since last visit. An
assessment of herniated nucleus pulposus was given.

In May 1997, an assessment of left lower extremity radiculopathy,
does not want surgery, is shown. An August 1997 medical record
indicates that the veteran reported that he was now better, and
soreness in his back was o.k. An assessment of lumbar issues,
resolved, return to work at regular duty, was given. In October
1997, the veteran reported that he continued to experience left
lower extremity radiculopathy. He refused surgery and continued
with conservative treatment. In February 1998, the veteran
complained of extremity pains, more left sided, which he related to
heavy activity at work and which he felt were related to spinal
arthritic changes. Assessments included chronic low back pain with
bulging lumbar disc seen in the past. Medical records, dated April
1998 and August 1998, show assessments of chronic low back pain.

9 -

in August 1998, the veteran was afforded a personal hearing before
a local officer at the Jackson RO. He testified that his back
problem initially occurred during the 1Oth or 11th week of boot
camp, when they were out crawling and the platoon drill sergeant
put a foot down on his backside to make him crawl lower. The
veteran indicated that his back began to hurt at that time but he
was scared and did not complain until he got out of boot camp and
went to AIT. Thereafter, he began complaining about his back and
was given a P3 profile. While serving in Germany, he began seeking
treatment two to three times a week for his back and for muscle
spasms as a result of the cold weather and because of his duties in
the field. He was also having problems with numbness in his right
leg. According to the veteran, after his discharge he came up to
the VA quite a few times for treatment.

In his VA Form 9 (substantive appeal), which was received at the RO
in November 1998,, the veteran indicated that his VA records had
been lost or misplaced twice, as records prior to 1991 could not be
found. He also indicated that his back has gotten worse since he
left the army, and that he almost did not get his job because a
letter told his employer that he had a serious case of arthritis
which he knows he did not have when he went into the army.

Having reviewed the record, the Board is of the opinion that the
veteran has failed to present new and material evidence which is
sufficient to reopen a claim for service connection for a back
disorder. Specifically, while the additional evidence may be new,
in that it mainly consists of recent VA outpatient treatment
records which had not been considered previously, this additional
evidence is not material to the veteran's claim for service
connection for a back disorder as it does not bear directly and
substantially upon the specific matter under consideration.

In this case, the specific matter under consideration involves
whether a low back disorder, which is shown to have pre-existed the
period of active duty, was aggravated therein. As noted by the RO
in the November 1976 rating decision, the veteran was placed on a
permanent profile with clerking duties very shortly after
completion of basic training, and the service medical records show
that he had a pre-service history of medical treatment for back
problems since 1967.

- 10-

The veteran has not presented any medical evidence, to include a
medical opinion, which suggests that his pre-service back
disability either increased in severity during active service or
was permanently worsened as a result thereof As a result, he has
not submitted additional documentation which is material to the
issue of whether service connection is warranted for a back
disability.

The additional evidence submitted since February 1981 indicates
that the veteran currently suffers from degenerative disc disease
and chronic low back pain which is treated conservatively. However,
evidence of a current back disability and treatment for such a
disability since 1991 cannot be considered material to the issue of
whether a back disorder, which clearly existed prior to active
service, was aggravated therein, especially in light of medical
evidence of intercurrent back injuries occurring on several
occasions since the time of the veteran's 1973 discharge. In fact,
at the time of his October 1976 VA examination, the veteran gave a
history of breaking his back in September 1974, or at a time after
his discharge from active duty. Therefore, the evidence does not
suggest that the veteran's current back problems can be
etiologically related to his period of active duty or to
aggravation of a pre-existing back disability therein.

Furthermore, the veteran's personal hearing testimony does not
constitute evidence which is new and material to a claim for
service connection for a back disability. The veteran testified
that he suffered an injury to his back during basic training during
a "crawling" exercise; however, he had previously given a history
of "catching" his back while "crawling" during basic training at
the time of the October 1976 VA examination which was considered by
the RO in the original rating decision of November 1976. Thus, the
veteran's contentions regarding the onset of his in-service back
pain are consistent with those made at the time of the RO's
original rating decision regarding this issue. Although it is the
veteran's belief that his back disability worsened in severity
during his active duty, as a layman he is not competent to offer
medical opinions and, moreover, the Board may not accept
unsupported lay speculation with regard to medical issues. See
Espiritu v. Derwinski, 2 Vet.App. 482 (1992).

For the reasons stated above, the Board has determined that the
additional evidence submitted since the RO's February 1981 rating
decision does not bear directly and substantially upon the specific
matter under consideration; nor is this additional evidence so
significant that it must be considered in order to fairly decide
the merits of a claim for service connection for a back disorder
Therefore, this additional documentation does not constitute new
and material which is sufficient to reopen a claim for service
connection for a back disorder, and accordingly, the claim is not
reopened.

ORDER

As new and material evidence has not been presented, the claim for
service connection for a back disorder is not reopened.

C. P. RUSSELL 
Member, Board of Veterans' Appeals

12 -



